DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
All pending claims 1 and 3 were examined in this final office action necessitated by amendment. Claims 2 and 4-10 were canceled.

Response to Arguments
Applicant’s arguments, see remarks filed November 27, 2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, rejections based upon the combination of Ranasinghe and Balaji have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is based upon Daniel et al., US 2013/0211891 alone under 35 USC 102(a)(1). All arguments hinged on Ranasinghe and Balaji are moot. Balaji was re-evaluated and it was determined that Balaji alone under 35 USC 102(a)(2) is a fair and reasonable alternative to Daniel.  
Applicant’s patent counsel is welcome to schedule a telephonic interview in after-final status for further discussion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 USC 102(a)(1) as being anticipated by Daniel et al., US 2013/0211891 “Daniel.”
Daniel teaches the limitations of claims 1 and 3. In Daniel, see at least:
Regarding claim 1: (Currently Amended) A method of pushing an item to a friend account, the method comprising:
[0006] The systems and methods described herein result from the realization that product and service marketing may be improved by providing a network marketing system and method for promoting products and services through online social networks, thereby offering consumers a means to monetize their product purchases recommendations by taking part in a network marketing structure for distributing products and services over online social networks. 
Please note: Users’ actions are executed by computing devices, e.g. mobile devices, in communication with a social network (108) and a server (102), see at least Fig. 1; [0015-0019].
selecting, by a first device, an item from a shopping site subscribed as a first user account;
Shopping Site
[0015] FIG. 1 shows a system 100 in accordance with one embodiment, wherein system 100 comprises at least one processor 102 and computer executable instructions 103 readable by processor 102 and operative to allow at least one first user 104 of an online social network 108 to endorse a product or service 106 through online social network 108, allow at least one second user 110 of online social network 108 to purchase product or service 106, and distribute a commission 112 to first user 104.
Subscribed as a First User Account
[0028] In some embodiments, users of social network 108 may be represented by a user profile 111 (shown in FIG. 1B).  The term "user profile," as used herein may refer to a web page (as shown in FIG. 1B), or page, representing a social network user, such as user 104, which may include various information, such as photos 124, contact information 126, social network contact (commonly referred to as "friend") list 128, means for contacting a user 130, a user status update section 132 or "wall," and other various sections of a user profile.  Accordingly, endorsing product/service 106 may comprise posting an endorsement of product/service 106 on a status update section, or a section dedicated to product endorsement, such as a product endorsement wall or product library 134.  In another embodiment, endorsing product/service 106 may comprise automatically adding product/service 106 to first user 104's (or second user's 110) product library 134, which may be displayed on profile 110.  In yet another embodiment, the section of profile 111 dedicated to endorsing product 106, or simply dedicated to products in general, may actually be part of a social network application that first user 104 may opt-into. 
designating, by a first device, a second user account registered in advance as a friend relationship, and generating an item transmission event;
Established Friendship Relationship 
[0028] … or a landing page, representing a social network user, such as user 104, which may include various information, such as photos 124, contact information 126, social network contact (commonly referred to as "friend") list 128, means for contacting a user 130, a user status update section 132 or "wall," and other various sections of a user profile. Please note: For examination purposes, User 110 profile is a second user account registered in advance as a social contact of the first user 104 
Item Transmission Event
[0020] In some embodiments, endorsing product 106 to second user 110 comprises electronically endorsing product 106 to second user 110.  Distributing may comprise streaming endorsements product 106 to second user 110, allowing second user 110 to download endorsement of product 106, or providing second user 110 with rights to access endorsement of product 106, such as access via a computer network.  In some embodiments, endorsing product 106 to second user 110 may comprise allowing second user 110 to view endorsement of product/service 106 on one of second user 110's social network contact's user profile, which may include a user profile/page of first user 104. 
[0057] Referring now to FIG. 2, a flow chart depicting a computer implemented method 200 is shown in accordance with one embodiment, wherein method 200 may comprise allowing a first user of an online social network to endorse a product or service through the online social network (block 202), …
inserting, by a shopping site server of the shopping site, the selected item into a friend recommendation list of an item page of the second user account;
[0028] … Accordingly, endorsing product/service 106 may comprise posting an endorsement of product/service 106 on a status update section, or a section dedicated to product endorsement, such as a product endorsement wall or product library 134.  In another embodiment, endorsing product/service 106 may comprise automatically adding product/service 106 to first user 104's (or second user's 110) product library 134, which may be displayed on profile 110. 
[0029] Accordingly, computer executable instructions 103 may be operative to display a product library on first user 104's profile 111, wherein the content library may list products 106 or displays a link to product/service 106, or other information associated with product 106, such as bibliographical information, user reviews, including review by user 104, and the like. Please note: First user’s endorsement serves as a recommendation which is placed into the second user’s product library 134 which lists endorsed, i.e. recommended, products.
logging, by a second device of the second user account, in to the shopping site and checking the selected item registered on the friend recommendation list of the item page corresponding to the item transmission event by the first device; and
[0022] In some embodiments, endorsement of product/service 106 may be distributed to, seeded with, or authorized for distribution by first user 104.  In some embodiments, first user 104 may only be allowed to endorse product/service 106 only if user 104 has previously purchased or used product/service 106.  Whether or not user 104 is authorized endorse product/service 106 may be controlled by an authorizations manager system, which may comprise authorizations management servers and software.  In some embodiments, the authorization may originate from a manufacturer or distributor of product/service 106.  In another embodiment, the manufacturer or distributor may request that first user 104 endorse product or service 106, and in another embodiment, first user 104 may request that the manufacturer or distributor allow the first user 104 to endorse the product/service 106. 
Please note: Sufficient evidence exists throughout Daniel that shows the second user is logged into the shopping site given the second user is accessing his/her personal landing page to access the library list of endorsed products.
providing, by the shopping site server, the first device with second user account information of the second device through a first user account screen of the first device, and
[0020] … In some embodiments, endorsing product 106 to second user 110 may comprise allowing second user 110 to view endorsement of product/service 106 on one of second user 110's social network contact's user profile, which may include a user profile/page of first user 104.  Please note: The reciprocal applies to the first user: The first user who listed the second user as a contact would be able to view the second user’s endorsements, i.e. second user’s library of product endorsements.
further providing the second device with the first device user account information recommending an item through the item page of the second user account of the second device.
[0031] In one embodiment, upon accessing first user 104's endorsement of product 106, the computer executable instructions 103 may be operative to present second user 110 with an option to purchase product 106, and credit first user 104 for the sale, for which first user 104 may receive commission 112.
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1 and further disclosed by Daniel. In Daniel, an “advantage event” would be for example, the first user receiving a commission for making a product endorsement as previously recited above in [0031].  Further disclosed by Daniel: [0047] In some embodiments, computer executable instructions 103 may be operative to report a purchase of product or service 106 based on first user 104's endorsement.  The report may comprise a electronic report, which may be provided to first user 104 or an operator of system 100.  In some embodiments, the report may be generated automatically, or may be entered in manually, such as by second user 110 ….
Alternative Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 USC 102(a)(2) as being anticipated by Balaji et al., US 2016/0350780 “Balji.”
Balaji teaches the limitations of claims 1 and 3. In Balaji see at least:
Regarding claim 1: (Currently Amended) A method of pushing an item to a friend account, the method comprising:
[0009] The present disclosure describes and claims a method and system for product and/or service recommendation and earning cash-backs by sharing the product/service URL (Uniform Resource Locator)/link with the others in the network.  In one embodiment of the present disclosure, a first user referring a product/service (referrer) and a second user (receiver) referred by the first user gets a cash-back or rewards upon purchase of the recommended product/service by the receiver or any third person wherein the third person may be a network member of the receiver, friends of the network members or may be anyone who sees the recommendation.  The said system comprises of a central server which converts the product/service URL into affiliate URL comprising traceable information of both referrer and the receiver.  On the other hand, the central server maintains details of recommendations made by each referrer/user wherein the details of recommendation includes but not limited to number of recommendations made by the user, number of recommendations consumed, recommendation history (product/service, product/service value, date etc) over a period of time, purchase transactions, other referral activities over the social hub etc. Based on the above mentioned parameters the central server allocates a cash-back to the referrer.
Please note: Users’ actions are executed by computing devices, e.g. smartphones, in communication with a social hub and central server, see at least Fig. 1; [0025].
selecting, by a first device, an item from a shopping site subscribed as a first user account;
Subscribed as a First User Account
[0008] … With the present method and system of this disclosure, a user can easily register in the website and can recommend products to his contacts/friends online through the available popular social media channels.  Since the references are done by the registered users under this system among their contacts, the genuineness of the reference is ensured. 
[0029] FIG. 2 is a block diagram illustrating the operation of the product/service recommendation in one embodiment of the present disclosure.  In step 210, a user registers directly with the social hub platform by providing necessary login credentials such as Username, email ID, contact details etc. On the other hand, the user may register with the social hub platform by providing, any social network login credentials for example Facebook, Gmail, Twitter etc. On registering with the social hub platform, the central server creates a user profile including unique user ID.
Shopping Site
[0030] In step 220, the registered first user browses for products/services and shares with a network member or second user (receiver).
[0031] FIG. 3 is an example product/service window showing social hub plug-in in one embodiment of the present disclosure, As shown, the referrer may select any product for example a Smartphone and click on "Share" button 310 provided on the webpage to recommend the product to a receiver (contact) in his/her social network.   
designating, by a first device, a second user account registered in advance as a friend relationship, 
[0034] In one embodiment of the present disclosure, the referrer selects any one contact from the available contact list of his/her social network as recipient.  However, the referrer may select multiple contacts from the available contact list of the social network as recipients/receivers.  On the other hand, the referrer may manually enter the contact details of the potential recipient.  FIG. 4A is an example social hub platform window enabling the referrer to select one or more receivers/recipients in one embodiment of the present disclosure.  When the referrer provides the necessary login credentials, social hub platform window 410 pops-up on the product page as shown.  The referrer may select one or more network members/contacts using "select contact" drop down box 420 from one or more social network using "select network" option 430.  
and generating an item transmission event;
[0034] … On selecting the receivers, the referrer may send the recommendations by clicking on the "send" option 440.
[0035] Referring back to FIG. 2, in step 230, the central server receives the product/service URL and converts to an affiliate URL.  In one embodiment of the present disclosure, the central server associates the shared product/service URL with an identifier of the referrer and the receiver.  Hence, the affiliate URL comprises tracking information of both the referrer and the receiver. 
inserting, by a shopping site server of the shopping site, the selected item into a friend recommendation list of an item page of the second user account;
[0036] … Such affiliate URL is redirected to the receiver and posted on the social wall. 
[0038] In step 240, the central server posts the affiliate URL on the social hub profile page of the receiver. Please note: The receiver is for examination purposes the second user having a social network profile, i.e. account.
[0039] FIG. 5 is an example social network page displaying the recommendation in one embodiment of the present disclosure.  As shown, the recommendation from a referrer is displayed on the social network wall 510 of the receiver.  In one embodiment, the server posts referrer identification such as referrer photo 520, referrer name, contact details etc. and product information such as product image 530, product description, user rating and reviews etc. Please note: Product recommendation postings to the second user’s social network wall serve as a friend recommendation list.
logging, by a second device of the second user account, in to the shopping site and checking the selected item registered on the friend recommendation list of the item page corresponding to the item transmission event by the first device; and
[0039] … The receiver may avail the recommended product/services using a "Buy" option 540 which redirects the receiver to the recommended product page.  Similarly, the receiver may share the same product with the other network members of his social network using "Share" option 550 or comment on the product using "Comment" option 560 or may discard the recommendation by clicking on the "Discard" option 570. Please note: The second user logs in via a second user device similar to the login requirements of the first user, i.e. referrer.
providing, by the shopping site server, the first device with second user account information of the second device through a first user account screen of the first device, and further providing the second device with the first device user account information recommending an item through the item page of the second user account of the second device.
Privacy Settings
[0044] FIG. 6 illustrates an example recommendation flow in one embodiment of the present disclosure.  As described above, the affiliate URI posted on the social network of the receiver is accessible by the other members of the receiver's network if the receiver's privacy setting is limited to only friends.  As shown, a person (registered user) "A" shares and recommends a product/service available on the website "X" with a person "B" of his/her social network 610.  The recommended product will be displayed on the person "B" social network 620, so that the person "B" may buy the product.  If a person/user "C" (network member of person "B") buys the product upon seeing the product display in Ws social network page 620, then a part of the reward belonging to person "A" for providing the recommendation i.e., referrer reward 630 is shared with the person "B" i.e., incentives/rewards 630 are shared between person "A" and "B". Please note: Given the disclosure above under [0044], for the situation illustrated in Fig. 6 (610, 620), User A (first user/referrer) and User B (second user/receiver) are able to view each other’s account information based upon privacy settings.
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1 and further disclosed by Balaji. In Balaji, an “advantage event” would be for example, the first user receiving a cash-back for making a product endorsement as disclosed in [0041].  
Regarding purchase notification, in Balaji see at least: 
[0023] In one embodiment of the present disclosure, the system comprises a central server which keeps track of the referrer and the receiver/purchaser by associating a shared product/service link with an identifier of the referrer and the receiver.  That is, a social hub application executing on the server/processor modifies the product URL into an affiliate URL wherein the affiliate URL includes referrer and receiver identifiers. 
[0040] In step 250, the central server redirects the receiver to the product/service page.  Once the receiver clicks on the "Buy" option on the recommendation window or on the affiliate URL, the server redirects the receiver to the e-commerce website where the receiver may purchase the product.  In one embodiment, the central server utilizes the affiliate URL, mapping data and product URL to redirect the receiver to the product/service page. 
[0041] In step 260, the central server allocates a cash-back or rewards to both the referrer and receiver if the receiver makes the purchase of the referred product/service.  Please note: The system is aware of the transmission event 
Further disclosed by Balaji regarding an advantage event: 
[0042] In another embodiment of the present disclosure, the central server computes the referrer cash-back or rewards based on the recommendation history of the referrer which may include but not limited to number of recommendations made by the referrer, number of recommendations resulted in purchase, recommended product/service category, etc. Hence the said method and system for product and/or service recommendation offers cash-backs or rewards for both the referrer and the receiver when the receiver makes the purchase of the recommended product/service.  In one embodiment, receiver cash-back may include discount on the recommended product/service, referrer cash-back may include percentage of recommended product's cost, discounts on purchase of similar products, discount on next purchase etc. On the other hand reward may include but not limited to points, coupons, discounts etc.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 19, 2021